DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Preliminary Amendment filed 6/30/2021.
Claims 4-6, 8 and 10-14 have been amended.
Claims 15-20 are newly added.
Claims 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8-13  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHEN (“Fast Automatic Differentiation for Large Scale Bundle Adjustment”).

Per claim 1, SHEN teaches a computer implemented method for operating on a target function to provide computer code instructions configured to implement automatic adjoint differentiation of the target function, the method comprising:
5determining, based on the target function, a linearized computational map (100), LCM, of the target function wherein each node of the LCM (100) comprises an elementary operation (see at least page 11147, col.1 “AUTOMATIC DIFFERENTIATION Truncation error-free numerical values of the derivatives rather than closed form expressions or approximate numerical derivatives are obtained by automatic differentiation. This largely benefits from the combination of chain rule and computer programming. A function can be decomposed into elementary operations which include binary arithmetic operations and unary functions. Binary arithmetic operations typically are additions, subtractions, multiplications and divisions. Unary functions usually are transcendental functions such as trigonometric functions, exponential and logarithmic functions. As an example, Fig. 1 shows the computational graph of two real functions which are de_ned in Eq. (1).  A computational graph is a directed acyclic graph(DAG)”; see also FIGURE 3);
defining an active data type (see at least page 11147, col.2 “Let vi-n = xi; i ϵ [1, n] be the inputs, vi, i ϵ [1, l] be the intermediate variables, and ym-I, i ϵ [m-1, 0] be the outputs of functions fk, k = m - i. A three-part notation is used to formalize the forward computation of derivatives... Let the input be a vector x = [x1; : : : ; xi; : : : ; xn].We set x = [0; : : : ; 1i; : : : ; 0], then ym-i must be the derivative δfk/δxi, we wanted to calculate by carrying out the procedure depicted in Table 1…”);
for each node of the LCM (100) forming computer code instructions by providing 10overloaded operators for the elementary operations wherein the output of the overloaded operators enacted on an active data type variable comprises computer code instructions configured to: 
(i) compute intermediate data associated with a forward function of an automatic adjoint differentiation algorithm (see at least pages 11147-11148, TABLES I & II); and, 
15(ii) increment, according to the automatic adjoint differentiation algorithm, adjoint variables of the preceding connected nodes of the each node in dependence on intermediate data (see at least page 11147-11148, TABLES I & II); 
wherein forming computer code instructions for both step (i) and step (ii) for each node is performed prior to performing said steps for a subsequent node of the LCM 20(100) (see at least page 11147, col.2 FIGURE 1 and TABLES I & II).

Per claim 4, SHEN further teaches
wherein the instructions are written in computer code configured to be executed directly by a CPU wherein the computer code is binary object code (see at least page 11147, col.1 “A function can be decomposed into elementary operations which include binary arithmetic operations and unary functions. Binary arithmetic operations typically are additions, subtractions, multiplications and divisions…”).  

Per claim 5, SHEN further teaches
wherein determining a linearized computational map (100) comprises a single evaluation of the target function (see at least page 11147, col.2 “FORWARD MODE: Let vi-n = xi; i ϵ [1, n] be the inputs, vi, i ϵ [1, l] be the intermediate variables, and ym-I, i ϵ [m-1, 0] be the outputs of functions fk, k = m - i. A three-part notation is used to formalize the forward computation of derivatives... Let the input be a vector x = [x1; : : : ; xi; : : : ; xn].We set x = [0; : : : ; 1i; : : : ; 0], then ym-i must be the derivative δfk/δxi, we wanted to calculate by carrying out the procedure depicted in Table 1…”).

Per claim 6, SHEN further teaches
wherein the instructions are configured to process independent instances of vectorised input data using native CPU vectorization Let the input be a vector X = [X; : : : ; Xi; : : : ; Xn].We set X = [0; : : : ; 1i; : : : ; 0], then Ym-i must be the derivative δfk/δxi, we wanted to calculate by carrying out the procedure depicted in Table 1…”).  

Per claim 8, SHEN further teaches
wherein the instructions comprise memory to register allocation instructions (see at least page 11151, col.2 “Algorithm 2 Kernel Function for Automatic Differentiation Require: Node list NL, parameters P, tuple indices T I forward sequence FS, reverse sequenceRS, input nodes IN, output nodes ON. Ensure: function values V and derivatives D. 1: Initialize private register PV and PD to store values and derivatives of each node…”).

Per claim 9, SHEN further teaches
forming an auxiliary data structure to define a memory to register allocation (see at least page 11151, col.2 “Algorithm 2 Kernel Function for Automatic Differentiation Require: Node list NL, parameters P, tuple indices T I forward sequence FS, reverse sequenceRS, input nodes IN, output nodes ON. Ensure: function values V and derivatives D. 1: Initialize private register PV and PD to store values and derivatives of each node…”).

Per claim 10, SHEN further teaches
wherein the computer code instructions are written sequentially in memory (see at least page 11150, col.1 “At first, a breadth-first search(BFS) is applied to generate a list of nodes. By virtue of id of every node, getting the forward sequence for function value computation is very easy. Since each node with a larger id number must be successor of nodes with lower id numbers. Then we simply get the forward sequence by sorting nodes with respect to their ids in ascending order…”).

Per claim 11, SHEN further teaches
wherein the instructions of step (i) are written sequentially from beginning to end (see at least page 11150, col.1 “At first, a breadth-first search(BFS) is applied to generate a list of nodes. By virtue of id of every node, getting the forward sequence for function value computation is very easy. Since each node with a larger id number must be successor of nodes with lower id numbers. Then we simply get the forward sequence by sorting nodes with respect to their ids in ascending order…”).
  
Per claim 12, SHEN further teaches
wherein the instructions of step (ii) are written sequentially from end to beginning (see at least page 11150, col.1 “But for reverse mode sequence, we must execute a topological sorting [17] to solve the dependency problem (shown in Fig. 3). This algorithm is summarized in Algorithm 1. As long as all the computational sequences are generated, devices such as Multicore CPUs and GPUs can then be utilized for parallel computing by providing them computational sequences and input data…”).

Per claim 13, SHEN further teaches
wherein the completed sets of instructions formed according to step (i) and step (ii) are concatenated (see at least FIGURE 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 7 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over SHEN (“Fast Automatic Differentiation for Large Scale Bundle Adjustment”) in view of Ugolotti (“An Adjoint-based Sensitivity Formulation Using the Discontinuous Galerkin Method”).

Per claim 2, SHEN does not explicitly teach
hardcoding any static data into the instructions.

Ugolotti teaches an analogous art relates to automatic differentiation, comprising:
hardcoding any static data into the instructions (see at least page 7, lines 5 “The dX linearization can be carried out following three different approaches: 1) hard-coding linearized equations, which compromises flexibility in favor of speed (more suited for production codes), 2) fully using Automatic Differentiation (AD), which provides maximum flexibility but it comes with computational overhead due to the intrinsic handling of automatic differentiation data type (typical for research codes), 3) or using an hybrid approach, which merges the best of the previous alternatives…”).
	It would have been obvious for a person of an ordinary skill in the art as of the effective filing date of the claimed invention to modify the teaching of SHEN to incorporate the teaching of Ugolotti to hard coding linearized equations to speed up the process.  One would have been motivated to do in order to speed up the process.

Per claims 3 and 14, SHEN teaches a computer implemented method for operating on a target function to provide computer code instructions configured to implement the target function, the method comprising:
defining an active data type (see at least page 11147, col.2 “Let vi-n = xi; i ϵ [1, n] be the inputs, vi, i ϵ [1, l] be the intermediate variables, and ym-I, i ϵ [m-1, 0] be the outputs of functions fk, k = m - i. A three-part notation is used to formalize the forward computation of derivatives... Let the input be a vector x = [x1; : : : ; xi; : : : ; xn].We set x = [0; : : : ; 1i; : : : ; 0], then ym-i must be the derivative δfk/δxi, we wanted to calculate by carrying out the procedure depicted in Table 1…”); 
evaluating the target function using active data type variables; 
determining, based on the target function, a linearized computational map (100), LCM, of the target function wherein each node of the LCM (100) comprises an elementary operation (see at least FIGURES 1 & 3); 
providing overloaded operators for the elementary operations wherein the output of the overloaded operator enacted on an active data type variable comprises computer code instructions to evaluate the elementary operation of the overloaded operator (see at least page 11147-11148, TABLES I & II).
	SHEN does not explicitly teach
hardcoding any static data into the instructions output by the overloaded operators.

Ugolotti teaches an analogous art relates to automatic differentiation, comprising:
hardcoding any static data into the instructions (see at least page 7, lines 5 “The dX linearization can be carried out following three different approaches: 1) hard-coding linearized equations, which compromises flexibility in favor of speed (more suited for production codes), 2) fully using Automatic Differentiation (AD), which provides maximum flexibility but it comes with computational overhead due to the intrinsic handling of automatic differentiation data type (typical for research codes), 3) or using an hybrid approach, which merges the best of the previous alternatives…”).
	It would have been obvious for a person of an ordinary skill in the art as of the effective filing date of the claimed invention to modify the teaching of SHEN to incorporate the teaching of Ugolotti to hard coding linearized equations to speed up the process.


Per claim 7, SHEN further teaches
wherein forming the instructions for the each node is performed prior to performing said steps for a subsequent node of the LCM (100) (see at least page 11147, col.2 FIGURE 1 & TABLE I).

Per claim 15, SHEN further teaches
wherein the instructions are written in computer code configured to be executed directly by a CPU wherein the computer code is binary object code (see at least page 11147, col.1 “A function can be decomposed into elementary operations which include binary arithmetic operations and unary functions. Binary arithmetic operations typically are additions, subtractions, multiplications and divisions…”).  


Per claim 16, SHEN further teaches
wherein determining a linearized computational map (100) comprises a single evaluation of the target function (see at least page 11147, col.2 “FORWARD MODE: Let vi-n = xi; i ϵ [1, n] be the inputs, vi, i ϵ [1, l] be the intermediate variables, and ym-I, i ϵ [m-1, 0] be the outputs of functions fk, k = m - i. A three-part notation is used to formalize the forward computation of derivatives... Let the input be a vector x = [x1; : : : ; xi; : : : ; xn].We set x = [0; : : : ; 1i; : : : ; 0], then ym-i must be the derivative δfk/δxi, we wanted to calculate by carrying out the procedure depicted in Table 1…”).

Per claim 17, SHEN further teaches
wherein the instructions are configured to process independent instances of vectorised input data using native CPU vectorization Let the input be a vector X = [X; : : : ; Xi; : : : ; Xn].We set X = [0; : : : ; 1i; : : : ; 0], then Ym-i must be the derivative δfk/δxi, we wanted to calculate by carrying out the procedure depicted in Table 1…”).  

Per claim 18, SHEN further teaches
wherein the instructions comprise memory to register allocation instructions (see at least page 11151, col.2 “Algorithm 2 Kernel Function for Automatic Differentiation Require: Node list NL, parameters P, tuple indices T I forward sequence FS, reverse sequenceRS, input nodes IN, output nodes ON. Ensure: function values V and derivatives D. 1: Initialize private register PV and PD to store values and derivatives of each node…”).

Per claim 19, SHEN further teaches
forming an auxiliary data structure to define a memory to register allocation (see at least page 11151, col.2 “Algorithm 2 Kernel Function for Automatic Differentiation Require: Node list NL, parameters P, tuple indices T I forward sequence FS, reverse sequenceRS, input nodes IN, output nodes ON. Ensure: function values V and derivatives D. 1: Initialize private register PV and PD to store values and derivatives of each node…”).

Per claim 20, SHEN further teaches
wherein the computer code instructions are written sequentially in memory (see at least page 11150, col.1 “At first, a breadth-first search(BFS) is applied to generate a list of nodes. By virtue of id of every node, getting the forward sequence for function value computation is very easy. Since each node with a larger id number must be successor of nodes with lower id numbers. Then we simply get the forward sequence by sorting nodes with respect to their ids in ascending order…”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Talnikar (“A two-level computational graph method for the adjoint of a finite volume based compressible unsteady flow solver”)
Gao et al. (“Automatic Differentiation based discrete adjoint method for aerodynamic design optimization on unstructured meshes”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191